OPINION — AG — ** LIQUEFIED PETROLEUM GAS — INSURANCE COVERAGE ** THE PROVISIONS OF 52 Ohio St. 441.3 [52-441.3] AND THAT EACH RETAILER, DISTRIBUTOR, HANDLER AND DISPENSER IS REQUIRED, BY SAID STATUTE, TO HAVE INSURANCE COVERAGE FOR DAMAGES RESULTING FROM HIS OR ITS OPERATIONS, WHETHER SUCH OPERATIONS HAVE BEEN COMPLETED OR NOT, IF SUCH INSURANCE COVERAGE CAN BE OBTAINED BY PURCHASING A PRODUCTS LIABILITY POLICY, THEN IT IS OUR OPINION THAT SUCH A POLICY MUST BE OBTAINED. (INJURY, LIABILITY, REQUIREMENTS) CITE: 52 Ohio St. 441.3 [52-441.3] (J. H. JOHNSON)